May 13, 2005


Mr. J. Roger Williams
George & Donaldson, L.L.P.
114 W. 7th Street, Suite 1100
Austin, TX 78701
Mr. G. Wade Caldwell
Martin Drought & Torres, Inc.
300 Convent Street, Suite 2500
San Antonio, TX 78205-3789

RE:   Case Number:  02-1010
      Court of Appeals Number:  03-01-00396-CV
      Trial Court Number:  GN000704

Style:      NATIONAL WESTERN LIFE INSURANCE COMPANY
      v.
      ELLA MAE ROWE, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY
      SITUATED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  Johnson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |